Citation Nr: 1412650	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-35 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a right ankle disability, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel
INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2014, the Veteran testified at a Board hearing by videoconference before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board notes that there is no VA Form 21-22 in the claims folders--virtual or paper.  The person who attended the February 2014 Board hearing and presented himself as the Veteran's representative and as accredited by Vietnam Veterans of America, is not a VA-certified representative.  Thus, the Veteran is not currently represented.  


REMAND

Service connection may be established on a secondary basis for a disability that is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The Veteran contends that his lumbar spine disability is related to his service-connected right ankle disability or, in the alternative, is directly related to service.  

During his February 2014 hearing testimony, the Veteran indicated that he hurt his back in service.  A March 1965 treatment note indicates that the Veteran had mild lower parathoracic muscle soreness.  Although the Veteran was afforded a VA examination to consider his claim in June 2010, the examiner did not consider direct service-connection and did not consider whether his lumbar spine disability was aggravated by his service-connected ankle disability.  The examiner only indicated that the Veteran's lumbar spine disability was not caused by his service-connected ankle disability.  Additionally, the examiner did not provide a rationale concerning her opinion that the Veteran's cervical spine disability was not related to his service-connected right ankle disability.  Thus, the Veteran must be afforded an examination to consider these specific questions.  

Additionally, the Veteran indicated during his February 2014 hearing that his ankle was to be immobilized by surgery that same month at the VA Medical Center.  Thus, the Board finds that treatment records of the surgery as well as an additional VA examination to determine the level of his disability after convalescence must be conducted.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Veteran's claim for TDIU is considered inextricably intertwined and also remanded pending the outcome of the Veteran's claim for a higher rating for a right ankle disability and service connection for his other claimed disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims files any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Montgomery VA Healthcare System.

2.  Thereafter, the Veteran should be afforded a VA examination relative to his service connection claims.  The claims folders must be made available to and reviewed by the examiner.  

Based upon the examination results and the review of the claims folders, the examiner should state the medical probabilities that a cervical spine disability and/or a lumbar spine disability is traceable to the Veteran's period of active military service.  Consideration should be given to the notation of in-service treatment.  The examiner must also comment as to whether the Veteran's cervical spine disability and/or lumbar spine 

disability has been caused or made worse by any service-connected disability.  

If aggravation, or worsening beyond the normal progression, by a service-connected disability is found a baseline prior to aggravation must be indicated.

The rationale for all opinions expressed must be provided.

3.  The Veteran should be afforded a VA examination to determine the level of disability of his service-connected right ankle.  (This examination should be conducted after any period of necessary post-operative convalescence.)  The examiner should specifically determine if the Veteran's limitation of motion is moderate or marked; or if there is ankylosis, the degree at which the ankle is fixed.  All functional impairments, such as due to pain, etc., should be equated to limitation of motion (beyond what is shown clinically).

4.  Thereafter, the AOJ should adjudicate the claims on appeal.  If a benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

